Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 16/856475 is responsive to communications filed on August 17th, 2022. Currently, claims 1-21 are pending are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14, 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-8, 10, 14-17, 19 is/are rejected under 35 U.S.C §103 unpatentable over Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017).

Regarding claim 1, Bulan et al. (US 20160171328 A1) meets the claim limitations, as follows: 
An information capture and recognition system [i.e. Fig. 13], comprising: 
an image capture device [i.e. cameras 132, Fig. 13] configured to capture an image of a vehicle surface [i.e. Fig. 3, 12]; and 
a processor circuit [i.e. processor 141; Fig. 14-15] configured to perform operations including: 
controlling the image capture device to capture an image of a vehicle surface to thereby generate image data [i.e. the processor communicates with the camera to take image data. Using a processor to control a camera to take images is a trivial feature in the prior arts; paragraph. 0083, Fig. 14]; and 
processing the image data within the at least one box to determine a Department of Transportation (DOT) number [i.e. a computer program code include instructions executable by the processor to localize a candidate region from regions of interest with respect to a tag and a tag number shown in regions of interest within a side image of a vehicle captured by the camera; paragraph. 0083].

In the same field of endeavor, Yang et al. (US 10,706322: filed on November, 22, 2017) discloses the deficient claim limitations, as follows:
	Performing a detection operation to generate box coordinates characterizing at least one box that encloses at least one section of text found in the image data [i.e. a set of bounding boxes corresponding to a set of words in an image. Wherein each bounding box has its coordinates, col. 6, ll. 25-50]; 

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Bulan et al. (US 20160171328 A1) and Yang et al. (US 10,706322: filed on November, 22, 2017) in order to create a system as the claimed limitation.

Regarding claim 2, Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017) discloses the following claim limitations as set forth in claim 1.

Furthermore, Bulan et al. (US 20160171328 A1) discloses the claim limitations as follows:
The system of claim 1, wherein processing the image data within the at least one box comprises 

performing a recognition operation to determine a sequence of text characters found within the at least one box [i.e. paragraph. 0034-0035, Fig. 2-3, 5]; and 
performing a decision operation to identify the DOT number [i.e. locate the text “US DOT” in the image; paragraph. 0038-0039, Fig. 3, 5].

Regarding claim 4, Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017) discloses the following claim limitations as set forth in claim 2.

Furthermore, Bulan et al. (US 20160171328 A1) discloses the claim limitations as follows:
The system of claim 2, wherein determining a sequence of text characters further comprises generating a set of probabilities that characterize uncertainties associated with determined text characters [paragraph. 0046].

Regarding claim 5, Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017) discloses the following claim limitations as set forth in claim 2.

Furthermore, Bulan et al. (US 20160171328 A1) discloses the claim limitations as follows:
The system of claim 2, wherein identifying the DOT number further comprises determining probabilistic locations of characters associated with the DOT number [i.e. confidence level associated with USDOT tag number, paragraph. 0035-0036].

Regarding claim 6, Bulan et al. (US 20160171328 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Bulan et al. (US 20160171328 A1) discloses the claim limitations as follows:
The system of claim 1, wherein the processor circuit is further configured to perform operations comprising: 
controlling the image capture device to capture a plurality of images to generate image data based on the plurality of images; and 
determining the DOT number by performing operations including: 
detecting and recognizing text characters in the at least one box in each of the plurality of images; and 
comparing probabilities of likely DOT numbers determined from each of the plurality of images [i.e. Fig. 3, 5].

Furthermore, Yang et al. (US 10,706322: filed on November, 22, 2017) discloses the claim limitations as follows:
Performing a detection operation on each of the plurality of images to generate box coordinates characterizing at least one box in each of the plurality of images that encloses at least one section of text found in the image data [i.e. col. 6, ll. 25-50];

Regarding claim 7, Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017) discloses the following claim limitations as set forth in claim 1.

Furthermore, Bulan et al. (US 20160171328 A1) discloses the claim limitations as follows:
The system of claim 1, wherein processing the image data further comprises performing a machine learning algorithm to determine the DOT number based on the image data [i.e. Fig. 10].

Regarding claim 8, Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017) discloses the following claim limitations as set forth in claim 7.

Furthermore, Bulan et al. (US 20160171328 A1) discloses the claim limitations as follows:
The system of claim 7, further comprising an application specific integrated circuit (ASIC) that is configured to perform the machine learning algorithm to determine the DOT number based on the image data [i.e. paragraph. 0066].

Regarding claim 10, Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017) discloses the following claim limitations as set forth in claim 1.

Furthermore, Bulan et al. (US 20160171328 A1) discloses the claim limitations as follows:
The system of claim 1, further comprising: 
a motion detection sensor [i.e. in-road sensor] that is configured to generate a signal characterizing motion of a vehicle, wherein the processor circuit is further configured to perform operations including: 
receiving the signal from the motion detection sensor; and 
controlling the image capture device to capture one or more images based on the received signal [paragraph. 0037].

Regarding claims 14-17, all the claim limitations which are set forth and rejected as per discussion for claims 1-2, 6-7 respectively.

Regarding claim 20, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 9 is/are rejected under 35 U.S.C §103 unpatentable over Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017) further in view of Langford et al. (US 20180305876 A1).

Regarding claim 9, Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017) discloses the following claim limitations as set forth in claim 1.

In the same field of endeavor, Collins et al. (US 20180268379 A1) discloses the deficient claim limitations, as follows:
The system of claim 1, further comprising: a power source that includes one or more of a battery or a solar power generation device, wherein the system is configured to be a portable system [i.e. Fig. 1, 3].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Bulan et al. (US 20160171328 A1), Yang et al. (US 10,706322: filed on November, 22, 2017) and Langford et al. (US 20180305876 A1) in order to create a system as the claimed limitation.


Claims 11, 18 is/are rejected under 35 U.S.C §103 unpatentable over Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017) further in view of Collins et al. (US 20180268379 A1).

Regarding claim 11, Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017) discloses the following claim limitations as set forth in claim 1.

In the same field of endeavor, Collins et al. (US 20180268379 A1) discloses the deficient claim limitations, as follows:
The system of claim 1, wherein the processor circuit is further configured to determine a relationship between the determined DOT number and a license plate number of the vehicle [i.e. association between license plate number and DOT; paragraph. 0107].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Bulan et al. (US 20160171328 A1), Yang et al. (US 10,706322: filed on November, 22, 2017) and Collins et al. (US 20180268379 A1) in order to create a system as the claimed limitation.

Regarding claim 18, all the claim limitations which are set forth and rejected as per discussion for claim 11.

Claims 12-13 is/are rejected under 35 U.S.C §103 unpatentable over Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017) further in view of Tony et al. (US 20120002045 A1).

Regarding claim 11, Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017) discloses the following claim limitations as set forth in claim 1.

Furthermore, Bulan et al. (US 20160171328 A1) discloses the claim limitations as follows:
The system of claim 1, wherein the image capture device is further configured a second image containing a DOT number [i.e. Fig. 12], and 
to determine a DOT number from the second image [i.e. Fig. 10-12].

In the same field of endeavor, Tony et al. (US 20120002045 A1) discloses the deficient claim limitations, as follows:
to capture a first image containing a license plate number [i.e. abstract, Fig. 2, 4] and
wherein the processor circuit is further configured to determine a license plate number from the first image [i.e. abstract] and

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Bulan et al. (US 20160171328 A1), Yang et al. (US 10,706322: filed on November, 22, 2017) and Tony et al. (US 20120002045 A1) in order to create a system as the claimed limitation.

Regarding claim 13, Bulan et al. (US 20160171328 A1) in view of Yang et al. (US 10,706322: filed on November, 22, 2017) further in view of Tony et al. (US 20120002045 A1) discloses the following claim limitations as set forth in claim 13.

Furthermore, Bulan et al. (US 20160171328 A1) discloses the claim limitations as follows:
The system of claim 12, further comprising: 
two or more image capture devices [i.e. cameras], 
wherein a second image capture device captures the second image containing the DOT number [i.e. Fig. 10-12].
Furthermore, Tony et al. (US 20120002045 A1) discloses the claim limitations as follows:
a first image capture device captures the first image containing the license plate number [i.e. abstract, Fig. 2, 4] and

Allowable Subject Matter
Claim 3, 20-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

New Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487